DocuSign Envelope ID: 5A90A915-273F-48D7-B8E2-55408A0A4666
               Case 20-05908          Doc 49       Filed 07/15/21 Entered 07/15/21 12:33:08                       Desc Main
                                                     Document     Page 1 of 1
        Form 13-1


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION


         In re: Tarsha L Chapman                                       )            Case No. 20-05908
                                                                       )
                                                                       )            Chapter 13
                                                                       )
         SSN: XXX-XX- 3093                             Debtors         )            Honorable Deborah L. Thorne



                    AMENDED           ORDER TO EMPLOYER TO PAY THE TRUSTEE

         To: Perdoceo Education Corporation
             231 N. Martingale Rd
             Schaumburg, IL 60173

                Attn: Payroll Department

         WHEREAS, the above named debtor has submitted a plan to pay his/her debts out of his/her future earnings,
         and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
         purpose of carrying out the Plan:

         NOW IT IS THEREFORE ORDERED, that until further order of this Court,_____________________________________,
                                                                                    Perdoceo Education Corporation
         employer of _______________________________,
                     Tarsha L Chapman                                                                           850
                                                            deduct from the earnings of the debtor the sum of $____________
         each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
         Marilyn O. Marshall, Trustee at least once a month at the following address:

                                                Marilyn O. Marshall Chapter 13 Trustee
                                                            P.O. Box 2031
                                                      Memphis, TN 38101-2031

         IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
         Trustee;

         IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
         terminated and the reason for such termination;

         IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
         provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
         deduction other than authorized or directed by this order be made by the employer.
                                                                       FOR THE COURT



         Date
         Entered:
                                                                        Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

       Debtor or Attorney Signature ______________________                                            07/15/2021
                                                                                                 Date:_______________

                I agree to entry of this order without further notice or hearing.

               Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
           ✔   I of the Chapter 13 Plan.
